DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of species VI in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the ground(s) that the application should be restricted in the same manner as in parent application 14/402,530. This is not found persuasive because the rejection was submitted by another Examiner and is unrelated to this action. Applicant elected the species VI fig. 11-14 and 26-27. In the interview held 09/03/2021 Examiner clarified the figures are actually towards different species. Applicant elected to pursue the species of fig. 11-14. Claims related to fig. 26-27 have been withdrawn.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 11, 14-22, 25 and 29-31 have been withdrawn for being drawn to non-elected species. Claims 10, 11 and 14-17 drawn to the species of fig. 15. Claims 18 and 19 are drawn to the species of fig. 29-34. Claims 20-22 and 25 are drawn to the species of fig. 21-24. Claims 29-31 are drawn to the species of fig.26-27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 1-9, 23, 24 and 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2014/0245539A1 hereinafter referred to as Ooba. Ooba discloses a support system 30, 40, 50, 160 configured to support and laterally rotate at least a portion of a user with respect to a longitudinal axis of the support system, said support system being embodied as a mattress and comprising: at least one support piece 30, 31, 40, 41, 50, 160-165 configured to form a laterally angled sleep surface having a lateral dimension defined between a first side of the mattress and an opposing second side of the mattress spaced from the first side with the first and second sides extending substantially parallel with the longitudinal axis such that the laterally angled sleep surface extends fully all the way across the support system (see fig. 7-9, 11 and 13) in its entirety from the first side to the second side, wherein the laterally angled sleep surface comprises a flat, planar surface from the first side to the second side when the user is absent from the support system, wherein the at least one support piece is included as one of a plurality of support pieces that are in abutment at respective vertical planes that extend laterally between the first and second sides and that are perpendicular to the longitudinal axis, wherein the laterally angled sleep surface of the at least one support piece and an adjacent laterally angled sleep surface of a next adjacent support piece of the plurality of support piece slope laterally slope downwardly in a same direction from the first side to the second side but at different angles that are each greater than zero degrees (see fig. 23); as per claim 2 wherein the laterally angled sleep surface is situated in a head end region of the mattress and is spaced from a foot end region of the mattress; as per claim 3 wherein the at least one support piece forms a continuously sloped sleep surface (see fig. 24); as per claim 4 wherein the at least one support piece is rotatable about the longitudinal axis; as per claim 5 wherein the plurality of support pieces are each configured to define its respective laterally angled sleep surface, a first support piece 162, 165 of the plurality of as per claim 6 wherein the plurality of support pieces have progressively greater angles of rotation along the longitudinal axis to facilitate a relatively greater rotation of an upper respiratory tract of the user and a relatively lesser rotation in a lower body of the user (see fig. 23); as per claim 7 wherein the second angle of rotation is greater than the first angle of rotation to facilitate greater rotation of an upper respiratory tract of the user supported on the second support plane than a lower body of the user at least partially supported on the first support plane; as per claim 8 wherein each support piece of the plurality of support pieces is independently rotatable about an axis extending parallel with the longitudinal axis of the support system; as per claim 9 wherein the first support plane is positioned at a first lateral angle of rotation of 20° to 30° with respect to a base surface of the first support piece, the second support plane is positioned at a second lateral angle of rotation of 10° to 20° with respect to a base surface of the second support piece, and a third support piece defines a third support surface positioned at a third lateral angle of rotation of 5° to 15° with respect to a base surface of the third support piece (see paragraph 0116); as per claim 23 wherein the at least one support piece comprises an inflatable fluid bladder configured to contain a fluid; as per claim 24 wherein an amount of fluid within the fluid bladder is controlled electronically (see paragraph 0139); as per claim 26 wherein a first support piece of the at least one support piece comprises a plurality of independent support wedges forming a gradation in a longitudinal slope of the sleep surface; as per claim 27 wherein each of the plurality of independent support wedges comprises one of a formable material a semi-rigid material, a foam material, and a fluid bladder; as per claim 28 wherein a first support wedge of the plurality of independent support wedges defines a first support plane positioned at a first lateral angle of rotation .
Claims 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ooba in view of US Patent Publication US2008/0235872A1 hereinafter referred to as Newkirk. Ooba discloses the claimed apparatus however does not disclose a system control having a display configured to display information about the support system.
Newkirk teaches a support system 10 further comprising a system control 42, 44 having a display 46 configured to display information about the support system. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the support system of Ooba to include a display and interface as taught by Newkirk for the purpose of controlling the support system. Such a modification would yield expected results. 
Re-Claim 13
	Ooba in view of Newkirk discloses, 
wherein the system control comprises a processor (CPU, 50) configured to adjust angles of rotation of the support planes based at least in part on data inputted at the system control and/or data signals received from one or more sensors of the support system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673